Opinion,
Mr. Justice Williams :
The argument in this case, both in thi >urt and the court below, has gone beyond the question raisi by the'case stated to that of the right of Lafayette College t be exempted from taxation. We will consider first the question presented by the case stated, and then that which has been raised on the argument. The case seems to concede that the college is not taxable, but asserts that the houses occupied by the professors and the gardener are not part of the college or entitled to share in the exemption which is practically conceded to the halls and dormitories. If they constitute part of the college, they are certainly entitled to the same treatment at the hands of the taxing power.
The word “ college ” is employed in this country to indicate an institution of learning, having corporate powers and possessing the right to confer degrees. Looked at with reference to its educational work, the college consists of the trustees, teachers, and scholars. They make up the membership of the college, and represent its active work. Viewed with reference to its taxability, the college edifice, with the dormitories and other buildings in the same general inclosure, used for the purposes of the school, constitute the college. They are the seat, the home, of the institution, and the place where its educational work is done. Almost without exception, colleges find it necessary to undertake supervision and control of the deportment of scholars and the restraint of the turbulent and reckless. The disciplinary powers are second only in importance to the work *145of the class-room. In order to facilitate this, it has been found necessary to place the teachers in close relations with their pupils, and lodge as many of them as possible in or near the dormitories occupied by students. If Lafayette College lodged its whole force of instructors in the halls and dormitories, thereby rendering the erection of several additional ones necessary, it is probable that no question like that under considera-,tion would be raised; but because some of them having families are placed in a separate building in the same inclosure and in close proximity to the halls and dormitories, it is thought the buildings so occupied are not part of the college. But we see no line of distinction and no reason for one. Buildings outside the college grounds are not relieved from taxation because occupied by a member of the faculty, nor are buildings inside the grounds which are leased to strangers; but the buildings owned by the college which are located within the inclosure, whether filled with teachers or scholars belonging to and forming part”of the true college, the institution of learning, are part of the seat or home of the institution and protected as such.
We come now to the other and broader question. Is Lafayette College entitled to ask exemption from taxation under the constitution and the act of 1874? That depends on whether it was founded and endowed and is maintained by public or private charity. It appears by the act of incorporation, § 1, art. 8, that “ persons of every religious denomination shall be capable of being elected trustees,” and that no person, either as principal, professor, tutor, or pupil, can be refused admission into the college or denied participation in any of its privileges, immunities, or advantages, on account of his religious belief. In § 8, it is subjected to visitation by the state government; its books, papers, and all its concerns and transactions may be investigated by the official visitors, and they are to make a detailed report to the governor which he in turn is required to lay before the legislature. The institution is thus seen to be, not a mere sectarian or denominational school, but a secular organization under an act of the legislature, subject to the visitation and control of the state and open as to the membership of its board of trustees, as to its professorships and as to admission to its classes, to all persons. It is a public institution in the broadest sense of the word.
*146It has received its land, erected its buildings, provided its library and its scientific apparatus with money given to the trustees, except where the donors have in addition to providing the money, superintended its use in the erection of buildings or in the purchase of school equipments, and presented the completed house or the finished machinery or article ready for use. Its permanent fund or endowment was furnished in the same manner. It may be safely affirmed that it was founded and endowed, so far as it has an endowment, by “ public or private charity.”
How is it maintained? The case stated informs us that the cost of instruction has for several years past been about twenty-five thousand dollars. General expenses, including light, fuel, labor, and similar necessary expenses are put down at fifteen thousand dollars per annum, making a total of forty, thousand dollars per annum. This is paid in the following manner:
Tuition paid by students, about .... $7,000
General expenses paid by students, about . 6,000
Total received from students .... $18,000
From interest on permanent fund . . $5,600
From miscellaneous items . . : 6,400
Deficit made up by gifts .... 15,000
Total paid by gifts .... - 27,000
$40,000
The case stated also informs us that fully one half of the total number of students in attendance at the college since its foundation, sixty years ago, have not been required to pay tuition, because of their poverty, and that at least one hundred of the present inmates are instructed without charge. It is thus seen that the college is substantially maintained by charity. It is not maintained for profit, or with any hope or expectation on the part of the trustees that it can ever be made self-sustaining, until its friends shall add by gift to its endowment several hundreds of thousands of dollars. Upon these facts we hold that Lafayette College is a secular not an ecclesiastical institution; that ,it is subject to the control of the state; that *147it is open to all shades of religious opinion, so that neither as trustee, teacher, or scholar does eligibility depend on church membership or religious opinion. It is public in its character, in its objects, in its control, and if a charity, is a purely public one. As to its charitable character, it is clear that it was founded and endowed by charity. This is not questioned, and upon the exhibit made in the case stated it is equally clear that it is substantially maintained by charity. That a small fraction of its annual cost may be paid by tuition fees, is not enough to deprive an institution, substantially maintained by charity, of the protection of the act of 1874. The true question is, on what does this public institution depend for its maintenance ? The answer in this case is, almost wholly on the income from its endowments which were a charity, and on the free gifts of its friends.
Thiel College v. Mercer County is cited as authority for a different doctrine, but the assessment in that case was-made upon farm land, one horse and two cows. These were no part of the college, although owned by it, and the tax was properly sustained. That case was well decided on its facts, and is authority upon the question that passed under judgment, but no further. The same may be said of the Institute of Science v. Delaware County, 94 Pa. 163. The cases nearest, in the principles involved, to this case are Donohugh’s App., 86 Pa. 306, and the Fire Insurance Patrol v. Boyd, 120 Pa. 624, in both of which the elements of a public charity are considered.
The judgment of the Common Pleas is affirmed.